FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIO JORGE BLANCO, a.k.a. Mario                 No. 12-70580
Gutierrez,
                                                 Agency No. A079-159-176
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Mario Jorge Blanco, a native and citizen of Argentina, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law, including claims of due process violations. Sembiring v.

Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen,

where the notice of hearing was properly sent to Blanco’s address of record, and he

failed to overcome the presumption of effective service of his hearing notice. See

8 U.S.C. § 1229(a)(1); Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009)

(“The government satisfies notice requirements by mailing notice of the hearing to

an alien at the address last provided to the INS.”); Sembiring, 499 F.3d at 986-88.

      Blanco’s contention that the agency violated his due process rights by not

serving the notice of hearing on his attorney fails because his alleged attorney did

not enter his appearance as counsel of record with the immigration court after the

BIA remanded for the second time. See 8 C.F.R. § 1003.17; cf. Hamazaspyan v.

Holder, 590 F.3d 744, 749 (9th Cir. 2009) (service of the hearing notice on an

alien, but not the alien’s counsel is insufficient if the alien is represented by

counsel who has filed a notice of appearance as counsel of record with the

immigration court before such notice was sent); Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (an alien must show error and prejudice to prevail on a due process

claim).


                                            2                                       12-70580
      In light of our disposition, we need not address Blanco’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                        3                                   12-70580